Exhibit 4.2 FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE dated as of March 1, 2016 is by and among Wilmington Trust Company, a Delaware trust company, as Trustee (herein, together with its successors in interest, the “Trustee”), CenterState Banks, Inc., a Florida corporation (the “Successor Company”), and Hometown of Homestead Banking Company, a Florida corporation formerly named Hometown of Homestead, Inc. (the “Company”). NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the Trustee, the Company and the Successor Company hereby agree as follows: PRELIMINARY STATEMENTS The Trustee and the Company are parties to that certain Indenture dated as of July 17, 2006 (the “Indenture”), pursuant to which the Company issued U.S. $16,495,000 of its Floating Rate Junior Subordinated Debt Securities due 2036 (the “Debt Securities”). As permitted by the terms of the Indenture, simultaneously with the effectiveness of this First Supplemental Indenture, a wholly-owned subsidiary of the Successor Company shall merge with and into the Company, followed immediately by the merger of the Company with and into the Successor Company with the Successor Company as the surviving corporation (collectively referred to herein for purposes of Article XI of the Indenture as the “Merger”).The parties hereto are entering into this First Supplemental Indenture pursuant to, and in accordance with, Articles IX and XI of the Indenture. SECTION 1.Definitions.All capitalized terms used herein that are defined in the Indenture, either directly or by reference therein, shall have the respective meanings assigned them in the Indenture except as otherwise provided herein or unless the context otherwise requires.
